            Case 1:19-cv-01523-AWI-SAB Document 77 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10       JORGE CONTRERAS,                                      Case No. 1:19-cv-01523-AWI-SAB
11                     Petitioner,                             DEATH PENALTY CASE
12            v.                                               ORDER PROVIDING FURTHER
                                                               SCHEDULING
13       RONALD DAVIS, Warden of San Quentin
         State Prison,
14
                       Respondent.1
15

16

17            The Court, having granted Petitioner’s motion to further equitably toll the limitations

18 deadline under 28 U.S.C. § 2244 for the filing of his federal habeas petition in this action to

19 December 9, 2021 (see ECF No. 74), finds good cause to modify case scheduling.
20            Accordingly, Respondent shall file either a responsive pleading to the federal petition

21 other than an answer, or an answer to the federal petition including all substantive and

22 procedural defenses, argument and points and authorities, by not later than six (6) months

23 following filing of the federal petition. If Respondent files any responsive pleading other than

24 an answer, then Petitioner shall file his opposition by not later than three (3) months following

25 filing of the responsive pleading, with Respondent filing his reply by not later than one (1)

26 month following filing of Petitioner’s opposition. Otherwise, Petitioner shall file any reply to
27   1
      Ron Broomfield, Acting Warden of San Quentin State Prison, is substituted for Ronald Davis, former Warden of
     San Quentin State Prison, pursuant to Federal Rules of Civil Procedure 25(d).
28
                                                           1
         Case 1:19-cv-01523-AWI-SAB Document 77 Filed 06/17/21 Page 2 of 2


 1 the answer by not later than six (6) months following filing of Respondent’s answer.

 2          The parties are advised that the Court will view any request to extend the above

 3 timeline with disfavor absent reasonably unforeseeable and unavoidable circumstances

 4 showing good cause for an extension of time.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     June 16, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                   2
